DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rachael Lenventhal on 3/3/21.
The application has been amended as follows: 
CLAIMS
1.  (Currently Amended)  A level shifter, comprising:
an input terminal configured to receive, from a timing controller, a signal of a first voltage level;
an output terminal configured to: 
shift the signal of the first voltage level to a signal of a second voltage level; and 
output the signal of the second voltage level to a system sound processor 

receive an off state in a form of a system-off information having a certain voltage level when transmission of an input voltage supplied from an external power input [[part]] to a power supply [[part]] is stopped;
the output voltage control terminal control enabling and disabling of a voltage level shifting of a level shifter; 
disable the level shifter to not shift from the signal of the first voltage level to the signal of the second voltage level in response to the system-off information; and
disable the signal of the first voltage level input into the level shifter to not be output from the level shifter as the signal of the second voltage level for operating the system sound processor 
2.  (Previously Presented)  The level shifter of claim 1, wherein the level shifter includes comprises: 
a first level shifter; and 
a second level shifter.
3.  (Previously Presented)  The level shifter of claim 2, wherein the first level shifter is configured to convert a voltage level of a system sound control signal from the first voltage level to the second voltage level.

5.  (Original)  The level shifter of claim 1, wherein the system-off information is a signal indicating the off state of the input voltage.
6.  (Currently Amended)  A display device, comprising:
a power supply [[part]] configured to generate a voltage required to drive a driving circuit;
an external power input [[part]] configured to supply an input voltage to the power supply [[part]]; and
a level shifter comprising an output voltage control terminal configured to: 
receive an off state in a form of a system-off information when transmission of the input voltage supplied from the external power input [[part]] to the power supply [[part]] is turned off,
control enabling and disabling of a voltage level shifting of the level shifter;
disable the level shifter to not shift from a first voltage level to a second voltage level in response to the system-off information; and
disable a signal of a first voltage level input into the level shifter to not be output from the level shifter as a signal of a second voltage level for operating a system sound processor 

a display panel;
a system board; and
a timing controller.
8.  (Currently Amended)  The display device of claim 7, wherein the system board includes the system sound processor 
9.  (Currently Amended)  The display device of claim 8, wherein the system sound processor 
10.  (Canceled)
11.  (Previously Presented)  The display device of claim 9, wherein the voltage level of the some signals of the timing controller is smaller than the second voltage level shifted by the level shifter.
12.  (Currently Amended)  The display device of claim 7, wherein the power supply [[part]] is further configured to: 
receive an input voltage from the system board; and 
generate a voltage for driving the timing controller.

14.  (Original)  The display device of claim 13, wherein the signal of the first voltage level and the signal of the fourth voltage level are a power voltage for driving the timing controller.
15.  (Currently Amended)  The display device of claim 12, wherein the system board includes a system-off information generator 
Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 8-11, filed 1/14/21, with respect to claims 1-9 and 11-15 have been fully considered and are persuasive. 
In regards to claim 1, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a level shifter and specifically including “output the signal of the second voltage level to a system sound processor;”… “receive an off state in a form of a system-off information having a certain voltage level when transmission of an input voltage supplied from an external power input to a power supply is stopped;” … “disable the signal of the first voltage level input into the level shifter to not be output from the level shifter as the signal of the second voltage level for operating the system sound processor”.
In regards to claim 6, the prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other claimed limitations: a display device and specifically including “output the signal of the second voltage level to a system sound processor;”… “receive an off state in a form of a system-off information having a certain voltage level when transmission of an input voltage supplied from an external power input to a power supply is stopped;” … “disable the signal of the first voltage level input into the level shifter to not be output from the level shifter as the signal of the second voltage level for operating the system sound processor”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY A ALMEIDA whose telephone number is (571)270-3143.  The examiner can normally be reached on M-Th 9AM-730PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY A ALMEIDA/Examiner, Art Unit 2622                                                                                                                                                                                                        3/3/21


/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622